—Appeal from a judgment of the Supreme Court (Torraca, J.), entered May 12, 1998 in Albany County, which dismissed petitioner’s application, in a proceeding pursuant to CPLR article 78, to review a determination of the State Board of Parole denying petitioner’s request for parole release.
Petitioner was convicted upon his plea of guilty of the crimes of rape in the second degree and sexual abuse in the first degree and is currently serving consecutive prison sentences of 2V3 to 7 years. Supreme Court dismissed petitioner’s challenge to the 1997 denial of his application for parole release, prompt*813ing this appeal. We affirm. The State Board of Parole denied petitioner’s request for parole based upon, inter alia, the severity of petitioner’s crimes, which were perpetrated against his stepdaughter and her 14-year-old friend, and his failure to accept responsibility for his conduct. Notwithstanding petitioner’s receipt of a certificate of earned eligibility, we find that the Parole Board rationally concluded that petitioner could not live and remain at liberty without violating the law and that his release would be incompatible with the welfare of society (see, Matter of Brant v New York State Bd. of Parole, 236 AD2d 760; People ex rel. Justice v Russi, 226 AD2d 821). Petitioner’s remaining contentions have been considered and rejected as lacking in merit.
Mercure, J. P., Crew III, Peters, Spain and Carpinello, JJ., concur. Ordered that the judgment is affirmed, without costs.